 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDBee Gee Window Co. and Twin Tilt Window Co.andRonaldWattsInternational Hod Carriers',Building and Common Laborers'Union of America,Laborers District Council ofWesternPennsylvania and Local 1058,AFL-CIOandRonald Watts.Cases Nos. 6-CA-1819 and 6-CB-643. July 20, 1960DECISION AND ORDEROn March 17, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Respondent Union has filedexceptions to the Intermediate Report and a brief in support of theexceptions.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and, except with respect to the motion to dismiss thecomplaint, finds no prejudicial error was committed.The rulings arehereby affirmed except as to the aforesaid motion.The Board hasconsidered the Intermediate Report, the exceptions and brief, and theentire record in the case, and finds merit in certain of the RespondentUnion's exceptions.Accordingly, the Board adopts the findings,conclusions, and recommendations of the Trial Examiner, only to theextent consistent with the following :On January 23, 1959, the Respondent Union and the RespondentCompany entered into a collective-bargaining agreement covering thelatter's employees.The contract contained a union-security clausewhose legality, apart from the circiunstances connected with theexecution of the contract, is not challenged.At the time the agree-ment was made the Union represented, as found by the Trial Exami-ner, a coerced majority of employees.The Charging Party filedunfair labor practice charges against the Union on August 4, 1959,and against the Company on August 14, 1959, in both cases more than6 months after the date of execution of the contract.The General Counsel contended that the enforcement and main-tenance of the contract, but not its execution, were unlawful.At thehearing the Respondent moved to dismiss the complaint alleging thatSection 10 (b) of the Act required such action 2 The Trial Examiner1Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Dlembers Rodgers, Bean,and Fanning].2In relevant part Section 10(b) provides:...no complaint shall issue based upon any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board . . . .128 NLRB No. 25. BEE GEE WINDOW CO. AND TWIN TILT WINDOW CO.157denied themotion.Since the issuanceof theIntermediate Report,the Supreme Court has held in a case substantially identical with thepresent one that, where a contract is valid on its face, the enforcementand maintenance of such contract cannot be found unlawful becauseof circumstances connected with its execution when Section 10(b)precludes a finding that the execution was unlawful.'In the presentcase, the General Counsel has conceded that because of the late filingof the unfair labor practice charges the Board cannot find that theexecution of the contract was illegal.In accord with the SupremeCourt's holding in theBryancase,we shall dismiss the complaint.[The Board dismissed the complaint.]8Local Lodge 14e4, International Association of Machinists,AFL-CIO v. N.L.R.B.(Bryan Manufacturing Company),362 U.S. 411.INTERMEDIATE REPORTSTATEMENTOF THE CASEChargeshaving been filed and served in each of the above-entitled cases;an orderconsolidating the cases, a consolidated complaint,and notice of hearing thereonhaving been issuedand servedby theGeneral Counsel of the National Labor Rela-tions Board; and answers having been filed by the above-named Respondents, ahearing involving allegations of unfairlaborpractices in violation of Section8(a)(1), (2),and (3)and 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended,was held inPittsburgh,Pennsylvania,on February8, 1960, beforethe duly designated TrialExaminer.The partieswere represented by counsel.General Counsel argued orally andfiled a proposed recommended order.A brief hasbeen belatedly received fromthe Union.Motions to dismiss upon which ruling was reserved at the conclusion of the hear-ing are disposedof bythe following findings, conclusions,and recommendations.Uponthe record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANIESBee Gee Window Co. and Twin Tilt Window Co. are Pennsylvania corporations,are jointly owned, operated, and controlled, and are located in Pittsburgh, Penn-sylvania.They are engaged at the same premises in the manufacture of windows.Annually they receive materials, foruse insuch manufacture at the Pittsburgh plant,valued at more than $50,000 from points outside Pennsylvania, and annually shipoutside the State products valued at more than $50,000.The parties concede, and it is found, that the Respondent Companies are engagedin commerce within the meaning of the Act.II.THE RESPONDENT LABOR ORGANIZATIONSInternational Hod Carriers',Building and Common Laborers'Union of America,Laborers District Council ofWestern Pennsylvania and Local 1058,AFL-CIO,are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe issues arise from the stipulated fact that on January 23, 1959,the RespondentCompanies recognized, and entered into an exclusive recognition agreement with,the Respondent Unions.General Counsel contends,and the Respondents deny,that the execution and maintenance of this agreement were in violation-of the severalsubsections of the Act heretofore cited.In substance, General Counsel urges his 158DECISIONSOF NATIONALLABOR RELATIONS BOARDclaim of unfair labor practices upon the grounds that at the time the contract wasentered into: (1) the few employees then on the payroll did not constitute "a repre-sentative complement of employees"; (2) the employees had been coerced intoauthorizing the Unions to represent them; and (3) the Respondent Companies hadrendered unlawful assistance and support to the Respondent Unions.B. The relevant factsThe following facts are established by undisputed evidence.Theodore Engleman is the one official of the Respondent Companies here in-volved in specific and material acts.'Engleman began hiring for his new enterprise of windowmaking on December17 or 18, 1958.At that time he hired Charles Strauser to be the superintendentof the operations and Ralph Alexander and Irving Losman as employees.AboutJanuary 21, 1959, he hired two more: Joseph Wuschunowski and John Buczkwoski.These five individuals constituted the entire working force at the time the contractwas entered into on January 23, 1959. By March 27 and April 30, 1959, therewere, respectively, 33 and 37 employees on the roll.For some years before Engleman had purchased these two concerns-Bee Geeand Twin Tilt, which had previously been located in Ohio-he had been operatinga business known as the Adelman Lumber Company and had had a collective-bargaining agreement with the Respondent Unions covering Adelman's employees.When Thomas Pecora, business agent of Local 1058, learned of Engleman's plansto take over the two other companies in the late fall of 1958, he approached Engle-man and told him that since his union had a contract with his Adelman operationshe would expect that "any company he would bring here in the same building .. .would have to be [employ] Union help. . . ." 2Engleman in fact did move his windowmaking companies and equipment to theupper floors of a building where his Adelman enterprise was already operating onlower floors.Before Engleman hired employees for the windowmaking project, Pecora gavehim union authorization cards, told him "we would force him to (put) union men onin this plant," and, as to the cards, "I would expect to have them signed, have theemployees sign them that he would hire."Although, according to Pecora, Engleman "objected to it," the latter neverthelessmade signing of the cards a condition of employment when hiring employees Alex-ander and Losman in December, and Wuschunowski and Buczkowski in January.Engleman also asked Strauser to sign a card and he did so, although employed tobe the superintendent and placed on salary.Both Wuschunowski and Buczkowskiwere told when hired by Engleman that they must join the Respondent Unions inorder to work there. Shortly after Alexander went to work Engleman called himinto the office and told the employee he "wanted" him to sign a card, and Alexandercomplied.According to Pecora, on January 23 after he "had made the Company get thesignatures" to five cards, including that of the superintendent, the contract wassigned.After the contract was executed and through appointed stewards the Unionsobtained "authorizations from every man that was hired" by the Respondent Com-panies.The same cards included signatures authorizing deductions of initiation feesand dues.As noted earlier, the contracting parties to this exclusive recognition agreementare, for the Companies, the Bee Gee Window Co and Twin Tilt Window Co., andfor the Respondent Unions "The Laborers' District Council of Western Pennsyl-vania on and in behalf of Local 1058 affiliated with the I.H.C.B. & C L.U. ofAmerica." It requires membership in the Unions as a condition of employment,and provides for quarterly deductions, in advance and upon written authorizationof employees, of union initiation fees and monthly dues and the immediate remis-sion of such moneys to the Unions.Until on or about August 14, 1959, when the original charges in this case werefiled, initiation fees and dues were deducted from employees' pay and turned over tothe Respondent Unions.C. ConclusionsThe above facts amply support the allegations of the complaint.Extensivediscussion is needless.Engleman was not a witness and offered no explanation for1Except that the contract bears thesignature of one "Norman Wolff, 'Sec."2The quotations are from Pecora's testimony. BEE GEE WINDOWCO. AND TWIN TILT WINDOW CO.159his action, coercivein nature,of requiring his first four employeesto sign unioncards.Pecora candidly admitted that he gave Engleman cards to have signed andtold him that he would "force" him to hire onlyunion men.Employees thus hadno choice, if they wished to work at this new plant,in selectingtheir own bargain-ing agent,and joining the Unions was made a condition of their employment. Thishiring conduct on the part of Engleman constituted: (1) discriminationin termsof employment to encourage membership in a labor organization; (2) aid andassistance to a labor organization; and (3) interference, restraint, and coercion ofemployees in the exercise of rights guaranteed by the Act.And the RespondentUnions, by Pecora's admitted conduct, caused the Respondent Companies to violateSection 8 (a) (3) of the Act and also restrained and coerced employees in the exerciseof their legal rights.Any agreement executed on the basis of such coerced and assisted representa-tion would, of course, be unlawful.3And Pecora's admitted conduct, in forcingEngleman to obtain card authorizationsbeforesigning the contract in question,clearly deprives of any possible merit the claim that the employees of the Respond-entCompanies were already covered by any contract with Adelman.Since inthis case the execution itself of the contract was unlawful, because of prior conductby the parties, and although the evidence fully warrants the added conclusion, itappears unnecessary to base its illegality also upon subsequent events-the hiringof more employees with the resultant situation of the Union not having been, atthe time the contract was entered into, an agent of "a representative complementof employees."Having been unlawful from the moment of its execution, the contract itselfbecame an instrument of additional coercion upon employees thereafter hired, byvirtue of its requirement that they join the Unions as a condition of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondent Companies described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices theTrialExaminer will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the contract of January 23, 1959, is an unlawful agreement.Itwill be recommended that it be set aside 4 and that the Respondent Companieswithdraw and withhold all recognition of the Respondent Unions, unless and untilthe latter shall have demonstrated exclusive representative majority status pursuantto a Board-conducted election. It will also be recommended, in view of the jointcoercive conduct on the part of the Respondents in forcing employees to jointheUnions, that the Respondents jointly and severally refund to all presentand former employees all dues, initiation fees, and other moneys unlawfullyexacted from them .5Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.BeeGee Window Co. and Twin Tilt WindowCo. are a singleemployer withinthe meaningof Section 2(2) of the Act.2. InternationalHod Carriers',Building andCommon Laborers' Union ofAmerica, Laborers District Council of WesternPennsylvaniaand Local 1058,AFL-CIO,are labor organizationswithin themeaning of Section 2(5) of the Act.3.By theirconduct describedabovein sectionIII, theRespondentCompanieshave engaged in and are engaging in unfair labor practices within the meaning ofSection8(a) (1), (2),and (3)of the Act.8See ACusten,Inc,122NLRB 1242;N L.B B v Link-Belt Company,311 U.S.584.4This recommendation will not require the employers to vary the wages, hours, andother substantive provisions granted under this agreement.5 SeeHarold Hibbard, et at., d/b/a Hibbard DowelCo.,113 NLRB 28. ] 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By their conduct described above in section III, the Respondent Unions haveengaged in and are engaging in unfair labor practices within the meaning of Section8(b)(1)(A)and (2)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Liberty Coach Company, Inc.andMillmen Local 2768, UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO.Case No. 10-CA-4229. July 20, 1960DECISION AND ORDEROn January 8, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief, a request for oral argument, anda motion to dismiss or in the alternative to reopen the record beforean unbiased Trial Examiner.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner,' with the following correc-tions, additions, and modifications.1.The Respondent's union hostility:We agree with the Trial Ex-aminer that, in precipitately closing its plant and laying off its em-ployees on or about July 25, 1959, immediately after a majority ofemployees came to work wearing union buttons for the first time, the1we find without merit the Respondent's allegations of bias and prejudice on the partof the Trial Examiner.We are satisfied,on the basis of our scrutiny of the entire record,that he conducted the hearing fairly, that his credibility findings are not clearly errone-ous, and that most of his factual findings,as well as his ultimate conclusions,are sup-ported by the record.SeeStandard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188F. 2d 362(C.A. 1);Sealtest Southern Dairies,126 NLRB 1223;Lewisville FlooringCompany,108 NLRB 1442,1445;The Raser Tanning Co.v.N L R.B.,276 F. 2d 80(C.A. 6), enfg. 122 NLRB 640, a proceeding heard by the same Trial Examiner. TheRespondent'smotion to dismiss and its alternative motion to reopen the record are,therefore,hereby denied.Its request for oral argument is also denied because the recordand the Respondent's exceptions and brief,in our opinion, adequately set forth the issuesand the positions of the parties.128 NLRB No. 24.